 

Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Agreement”) is made as of September 1, 2017,
by and among Bionik Laboratories Corp., a Delaware corporation (the “Company”),
and the subscribers identified on the signature pages hereto (each, a
“Subscriber” and collectively, the “Subscribers”).

 

Recitals



 

Whereas, the Company seeks to sell a maximum of US$2,000,000 (the “Total
Amount”) in Convertible Promissory Notes in the form annexed hereto as Exhibit A
(each, a “Note” and collectively, the “Notes”) pursuant to Section 4(a)(2) of
the Securities Act of 1933, as amended (the “Securities Act”), Rule 506(b) of
Regulation D (“Regulation D”) and/or Regulation S (“Regulation S”) as
promulgated under the Securities Act (the “Offering”); and

 

Whereas, the Subscribers wishes to purchase Notes in the amount set forth on
(the “Subscription Amount”), and in accordance with the lending percentages set
forth opposite their respective names on (each, a “Proportionate Percentage”),
their respective Signature Page to this Agreement.

 

Now, Therefore, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Subscribers
hereby agree as follows:

 

1.PURCHASE OF CONVERTIBLE PROMISSORY NOTES.

 

1.1       Subscription. Subject to the terms and conditions herein, the
Subscribers will loan to the Company such amounts, and the Company shall borrow
from the Subscribers, in accordance with the Proportionate Percentage and at
such dates as mutually agreed upon between the Company and the Subscribers (each
such date, a “Funding Date”). In connection with the issuance of the Notes, each
Subscriber will be issued a Common Stock Purchase Warrant in substantially the
form annexed hereto as Exhibit B.

 

1.2       Payment for Subscription. Each Subscriber agrees that the Subscription
Amount to the Company for the amount of the Subscriber’s Subscription is to be
made upon the Initial Closing (as defined below) and on each additional Closing
(as defined below), by check or by wire transfer to an account designated by the
Company.

 

1.3       Closing.

 

(a)       The closing of the subscriptions for the Notes shall occur on each
Funding Date (collectively, the “Closings” and each, without distinction, a
“Closing”). Each Closing shall be held remotely by the electronic exchange of
documents and funds at such time and by such means upon which the Company and
the Subscribers purchasing the Notes at such Closing shall agree.

 

 1 

 

 

(b)       The Parties acknowledge and agree that the first such Closing (the
“Initial Closing”) for an aggregate amount of US$ 400,000 in Principal Amount of
Notes was made before the date hereof and that the Initial Closing shall be part
of this agreement taking into account the Funding Date of such Initial Closing.

 

(c)       At each Closing, including the Initial Closing, the Company shall
deliver to the Subscribers executed Notes in the amounts determined for each
Purchaser pursuant to this Section 1.

 

2.REPRESENTATIONS AND WARRANTIES.

 

2.1       Representations and Warranties by the Company. The Company represents
and warrants to each Subscriber that:

 

(a)       Authorization. The Company has all corporate right, power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby. All corporate action on the part of the Company, its
directors and stockholders necessary for the: (i) authorization execution,
delivery and performance of this Agreement by the Company; (ii) authorization,
sale, issuance and delivery of the Notes contemplated hereby and the performance
of the Company’s obligations hereunder; and (iii) authorization, issuance and
delivery of the securities issuable upon conversion of the Notes, has been
taken. The securities issuable upon conversion of the Notes will be validly
issued, fully paid and nonassessable.

 

(b)       Enforceability. Assuming this Agreement has been duly and validly
authorized, executed and delivered by the parties hereto and thereto other than
the Company, this Agreement is duly authorized, executed and delivered by the
Company constitutes the legal, valid and binding obligations of the Company
enforceable against the Company in accordance with its terms, except as such
enforcement is limited by general equitable principles, or by bankruptcy,
insolvency and other similar laws affecting the enforcement of creditors rights
generally.

 

(c)       No Violations. The execution, delivery and performance of this
Agreement and the Notes by the Company and the consummation by the Company of
the transactions contemplated hereby and thereby will not (i) result in a
violation of the Certificate of Incorporation of the Company or other
organizational documents of the Company, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree applicable to the Company by which any
property or asset of the Company is bound or affected.

 

2.2       Disclaimer. It is specifically understood and agreed by each
Subscriber that the Company has not made, nor by this Agreement shall be
construed to make, directly or indirectly, explicitly or by implication, any
representation, warranty, projection, assumption, promise, covenant, opinion,
recommendation or other statement of any kind or nature with respect to the
anticipated profits or losses of the Company, except as otherwise provided with
this Agreement.

 

2.3       Representations and Warranties by the Subscribers. Each Subscriber
represents and warrants to the Company that:

 

 2 

 

 

(a)       The Subscriber is acquiring the Notes for the Subscriber’s own
account, as principal, for investment purposes only and not with any intention
to resell, distributes or otherwise dispose of the Notes, in whole or in part.

 

(b)       The Subscriber has had an unrestricted opportunity to: (i) obtain
information concerning the Offering, including the Notes, the Company and its
proposed and existing business and assets; and (ii) ask questions of, and
receive answers from the Company concerning the terms and conditions of the
Offering and to obtain such additional information as may have been necessary to
verify the accuracy of the information contained in the this Agreement or
otherwise provided.

 

(c)       The Subscriber has such knowledge and experience in financial and
business matters that he is capable of evaluating the merits and risks of
investing in the Company, and all information that the Subscriber has provided
concerning the Subscriber, the Subscriber’s financial position and knowledge of
financial and business matters is true, correct and complete.

 

(d)       The Subscriber has relied solely on the advice of, or has consulted
with, in regard to the legal, investment and tax considerations involved in the
purchase, ownership and disposition of Notes, the Subscriber’s own legal
counsel, business and/or investment adviser, accountant and tax adviser.

 

(e)       If the Subscriber is an entity, the Subscriber is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation or organization, as the case may be. The Subscriber has all
requisite power and authority to own its properties, to carry on its business as
presently conducted, to enter into and perform this Agreement, the Notes and the
agreements, documents and instruments executed, delivered and/or contemplated
hereby (collectively, the “Subscription Documents”) to which it is a party and
to carry out the transactions contemplated hereby and thereby. The Subscription
Documents are valid and binding obligations of the Subscriber, enforceable
against it in accordance with their terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, moratorium, reorganization or
similar laws, from time to time in effect, which affect enforcement of
creditors’ rights generally. If applicable, the execution, delivery and
performance of the Subscription Documents to which it is a party have been duly
authorized by all necessary action of the Subscriber. The execution, delivery
and performance of the Subscription Documents and the performance of any
transactions contemplated by the Subscription Documents will not: (i) violate,
conflict with or result in a default (whether after the giving of notice, lapse
of time or both) under any contract or obligation to which the Subscriber is a
party or by which it or its assets are bound, or any provision of its
organizational documents (if an entity), or cause the creation of any lien or
encumbrance upon any of the assets of the Subscriber; (ii) violate, conflict
with or result in a default (whether after the giving of notice, lapse of time
or both) under, any provision of any law, regulation or rule, or any order of,
or any restriction imposed by any court or other governmental agency applicable
to the Subscriber; (iii) require from the Subscriber any notice to, declaration
or filing with, or consent or approval of any governmental authority or other
third party other than pursuant to federal or state securities or blue sky laws;
or (iv) accelerate any obligation under, or give rise to a right of termination
of, any agreement, permit, license or authorization to which the Subscriber is a
party or by which it is bound.

 

 3 

 

 

(f)       At the time the Subscriber was offered the Notes, it was, and at the
date hereof it is, and on each Funding Date and date on which the Subscriber
converts the Notes the Subscriber will be, an “accredited investor” as defined
in Rule 501(a) under the Securities Act. The Subscriber hereby represents that
neither the Subscriber nor any of its Rule 506(d) Related Parties is a “bad
actor” within the meaning of Rule 506(d) promulgated under the Securities Act.
For purposes of this Agreement, “Rule 506(d) Related Party” shall mean a person
or entity covered by the “Bad Actor disqualification” provision of Rule 506(d)
of the Securities Act.

 

3.MISCELLANEOUS.

 

3.1       Addresses and Notices. All notices, demands, consents, requests,
instructions and other communications to be given or delivered or permitted
under or by reason of the provisions of this Agreement or in connection with the
transactions contemplated hereby shall be in writing and shall be deemed to be
delivered and received by the intended recipient as follows: (i) if personally
delivered, on the business day of such delivery (as evidenced by the receipt of
the personal delivery service); (ii) if mailed certified or registered mail
return receipt requested, two (2) business days after being mailed; or (iii) if
delivered by overnight courier (with all charges having been prepaid), on the
business day of such delivery (as evidenced by the receipt of the overnight
courier service of recognized standing). If any notice, demand, consent,
request, instruction or other communication cannot be delivered because of a
changed address of which no notice was given (in accordance with this Section
3.1, or the refusal to accept same, the notice, demand, consent, request,
instruction or other communication shall be deemed received on the second
business day the notice is sent (as evidenced by a sworn affidavit of the
sender). All such notices, demands, consents, requests, instructions and other
communications will be sent to the following addresses or facsimile numbers as
applicable:

 

If to the Company to:  

Bionik Laboratories Corp.

483 Bay Street, N105

Toronto, ON M5G 2C9

Attention: CEO

      With copies to:  

Ruskin Moscou Faltischek, PC

1425 RXR Plaza

East Tower, 15th Floor

Uniondale, New York 11556

Attention: Stephen E. Fox, Esq.

 

If to the Subscriber, to the address set forth on the signature page annexed
hereto.

 

Any such person may by notice given in accordance with this Section 3.1 to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.

 

 4 

 

 

3.2       Titles and Captions. All Article and Section titles or captions in
this Agreement are for convenience only. They shall not be deemed part of this
Agreement and do not in any way define, limit, extend or describe the scope or
intent of any provisions hereof.

 

3.3       Assignability. This Agreement is not transferable or assignable by the
undersigned.

 

3.4       Pronouns and Plurals. Whenever the context may require, any pronoun
used herein shall include the corresponding masculine, feminine or neuter forms.
The singular form of nouns, pronouns and verbs shall include the plural and vice
versa.

 

3.5       Further Action. The parties shall execute and deliver all documents,
provide all information and take or forbear from taking all such action as may
be necessary or appropriate to achieve the purposes of this Agreement. Each
party shall bear its own expenses in connection therewith.

 

3.6       Applicable Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of Delaware without regard to its conflict
of law rules.

 

3.7       Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, administrators,
successors, legal representatives, personal representatives, permitted
transferees and permitted assigns. If the undersigned is more than one person,
the obligation of the undersigned shall be joint and several and the agreements,
representations, warranties and acknowledgments herein contained shall be deemed
to be made by and be binding upon each such person and such person’s heirs,
executors, administrators and successors.

 

3.8       Integration. This Agreement, together with the remainder of the
Subscription Documents of which this Agreement forms a part, constitutes the
entire agreement among the parties pertaining to the subject matter hereof and
supersedes and replaces all prior and contemporaneous agreements and
understandings, whether written or oral, pertaining thereto. No covenant,
representation or condition not expressed in this Agreement shall affect or be
deemed to interpret, change or restrict the express provisions hereof.

 

3.9       Amendment. This Agreement and the Notes may be amended only with the
written consent of the Company and the holders of a majority of the aggregate
principal amount of the Notes (a “Majority in Interest”). The conditions or
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively) only by written
instrument and with respect to conditions or performance obligations benefiting
the Company, by the Company, and with respect to conditions or performance
obligations benefiting the Subscribers, only with the consent of a Majority in
Interest. Any amendment or waiver effected in accordance with this Section 3.9
shall be binding on all holders of the Notes, even if they do not execute such
amendment, consent or waiver, as the case may be.

 

3.10       Creditors. None of the provisions of this Agreement shall be for the
benefit of or enforceable by creditors of any party. 

 

 5 

 

 

3.11       Waiver. No failure by any party to insist upon the strict performance
of any covenant, agreement, term or condition of this Agreement or to exercise
any right or remedy available upon a breach thereof shall constitute a waiver of
any such breach or of such or any other covenant, agreement, term or condition.

 

3.12       Rights and Remedies. The rights and remedies of each of the parties
hereunder shall be mutually exclusive, and the implementation of one or more of
the provisions of this Agreement shall not preclude the implementation of any
other provision.

 

3.13       Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

signatures on the following pages

 

 6 

 

 

In Witness Whereof, the undersigned has executed this Agreement on this ____ day
of _______________, 2017.

 

Signature of Subscriber:           By:       Name:     Print Name of Subscriber
Title:      

 

      Social Security Number(s) or EIN                 Mailing Address of
Subscriber(s)   Residence of Subscriber(s)             Street   Street          
  City       State      Zip Code   City      State       Zip Code       If Joint
Ownership, check one:           ¨ Joint Tenants with Right of Survivorship    

¨ Tenants-in-Common

¨ Tenants by the Entirety

    ¨ Community Property     ¨ Other (specify): __________    

 

Proportionate Percentage:_______________%

 

$_____________________________________

Aggregate Subscription Amount     Method of Payment:  ¨ Wire Transfer   ¨ Check

 

FOREGOING SUBSCRIPTION ACCEPTED:

 

Bionik Laboratories Corp.       By:              Name:  Eric Dusseux   Title:
CEO  

 

Signature Page to Subscription Agreement

 

 

 

 

Exhibit A

 

CONVERTIBLE PROMISSORY NOTE

 

[See attached]

 

 

 

 

Exhibit B

 

COMMON STOCK PURCHASE WARRANT

 

[See attached]

 

 

 